112 U.S. 177 (1884)
EX PARTE VIRGINIA COMMISSIONERS.
Supreme Court of United States.
Submitted October 27, 1884.
Decided November 10, 1884.
ORIGINAL.
*178 Mr. F.S. Blair, Attorney-General of Virginia, for petitioners.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
A writ of mandamus is not ordinarily granted when the party aggrieved has another adequate remedy. No formal allowance by the Circuit Court of a writ of error from this court to review a judgment of that court is required. Davidson v. Lanier, 4 Wall. 453. The writ issues in a proper case as a matter of right, but, when sued out, security must be given, and a citation to the adverse party signed. This security may be taken and the citation signed by a judge of the Circuit Court, or any justice of this court. No action of the Circuit Court as a court is required. It does not appear from the petition that any application has been made to either of the judges of the Circuit Court to approve security or to sign a citation. If they should refuse on application hereafter, resort may be had to either of the justices of this court. It will be time enough to apply for a mandamus when all these remedies have failed.
Motion denied.